Citation Nr: 1131522	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-18 961A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability, claimed as secondary to service-connected degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO in St. Petersburg, Florida, inter alia, denied service connection for a right hip disability, claimed as secondary to service-connected degenerative joint disease of the lumbosacral spine.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which has certified the appeal to the Board.  

In August 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in July 2011, the Veteran's representative submitted argument with respect to the evaluation assigned for the Veteran's service-connected low back disability.  However, that matter is not presently before the Board.  The claims file shows that the RO, in a December 2009 rating decision, reduced the rating for degenerative joint disease of the lumbosacral spine from 40 to 20 percent.  The Veteran filed a NOD later that month, and the RO issued a SOC in January 2011.  However, the Veteran did not perfect an appeal of that matter by filing a timely VA Form 9, and the RO closed the appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) 2010).  Hence, the appeal is limited to the matter set forth on the title page.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The evidence reflects that the Veteran underwent bipolar endoprosthetic replacement of a right hip femoral neck fracture in February 2006.  The Veteran asserts that he sustained the fracture in an accidental fall, and states in his substantive appeal that the primary cause for the fall was "the constant and immense pain in my back."  Notably, medical records predating the fall show that the Veteran also suffered from a variety of other, non-service-connected disorders at that time, including cataracts, knee pain, hypertension, diabetes mellitus, chronic obstructive pulmonary disorder, coronary artery disease, ischemic cardiomyopathy, congestive heart failure, chest pain, chronic renal insufficiency, gout, and arthritic pain in the hips and legs.  A March 2008 clinical report from a private physician, Steven R. Klein, M.D., indicates that the Veteran fractured his right hip when his back started hurting and he twisted and fell.  However, it appears from the context of the report that Dr. Klein was merely recording history provided by the Veteran, rather than offering an independent opinion as to the likely cause of the Veteran's right hip fracture.

Given the Veteran's report that he fractured his right hip as a result of a fall due to back pain, evidence showing that he has undergone surgery for fracture of the right hip, records indicating that he suffered from a variety of disorders at the time of the reported fall, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claim for service connection for a right hip disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  Records of the Veteran's treatment at the VA Community Based Outpatient Clinic (CBOC) in Winston-Salem, North Carolina, and at the VA Medical Center (VAMC) in Salisbury, North Carolina, were last obtained on October 6, 2009; the record suggests that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent  records of VA evaluation and/or treatment of the Veteran since October 6, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including any relevant records in the possession of Forsyth Medical Center (where the Veteran was reportedly hospitalized immediately after his fall), Autumn Care Nursing Home in Mocksville, North Carolina (where he reportedly remained for five months after the fall, for purposes of rehabilitation), and Brandon Rehabilitation Center in Advance, North Carolina (where he reportedly continued with outpatient rehabilitation services).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Winston-Salem VA CBOC and Salisbury VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include any relevant records dated after October 6, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including any relevant records from Forsyth Medical Center (where the Veteran was reportedly hospitalized immediately after his fall); the Autumn Care Nursing Home in Mocksville, North Carolina (where he reportedly remained for five months after the fall, for purposes of rehabilitation); and/or the Brandon Rehabilitation Center in Advance, North Carolina (where he reportedly continued with outpatient rehabilitation services).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to include a complete copy of all clinical and other relevant records in the possession of Forsyth Medical Center, Autumn Care Nursing, and Brandon Rehabilitation Center -following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current orthopedic disability(ies) of the right hip. With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused or (b) is aggravated (worsened beyond the natural progression) by the service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should consider the Veteran's assertions that he fractured his right hip when he fell as a result of low back pain, along with his medical history and current findings.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

